Citation Nr: 1011387	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints and leg pain.

2.  Entitlement to service connection for a bilateral toe 
disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a low back 
disability, claimed as back problems. 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to October 
1976. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A February 2006 rating decision denied entitlement 
to service connection for bilateral shin splints/leg pain, 
bilateral toe disability, and sinusitis.  A November 2007 
rating decision denied entitlement to service connection for 
low back disability.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in August 2009.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4). 

While the service treatment records are negative for chronic 
bilateral shin splits and leg pain, a bilateral toe disorder, 
sinusitis or a low back disability, the Veteran credibly 
testified at her August 2009 BVA hearing that she has 
suffered from these disabilities since active duty service. 

Bilateral Shin Splints and Leg Pain-The Veteran testified 
that she suffers from bilateral shin splints and leg pain 
stemming from marching during basic training in August 1975.  
She indicated that she was placed on medical hold because of 
these issues.  The Veteran stated that her shins became 
inflamed on both legs, requiring cold compresses to relieve 
pain.  She additionally indicated that she had excruciating 
pain on the back of her legs to the point where she could not 
stand. 

Bilateral Toe Disability-The Veteran testified that she has 
additionally suffered from a painful bilateral toe disability 
since service.  In her May 2007 substantive appeal, she 
stated that this disability began during basic training.  She 
attributed this disorder to marching and wearing heavy steel-
toed boots.  In her May 2006 notice of disagreement (NOD), 
she additionally stated that when she was in Tech School, she 
had to march 3 to 4 miles to school wearing heavy steel-toed 
combat boots.  

Sinus Disorder- The Veteran testified that she has 
experienced sinus problems ever since service.  She 
attributed her problems to being around aircraft and jet fuel 
in service.  In her May 2007 substantive appeal, she 
indicated that she was exposed to fumes on a daily basis 
during her time working in power production at England Air 
Force Base in Alexandria, Louisiana.  She stated that she 
suffers extreme headaches and congestion due to this 
disorder. 

Low Back Disability-With respect to this issue, the Veteran 
has indicated that her back problems began while servicing 
aircraft arresting barriers.  She stated that as part of her 
Military Occupation Specialties (MOS), she had to get on the 
runway and use a tool to pull "donuts" on a cable apart in 
order for airplanes to take the barrier cable if needed.  She 
reported in her July 2008 substantive appeal, that these 
donuts were very tight on the cable and much force was needed 
to move them. 

Given the fact that the Veteran has current treatment 
associated with these disorders, and in view of her credible 
testimony, the Board finds that VA examinations that include 
competent nexus opinions are warranted.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate examination to assess the 
nature and etiology of her bilateral shin 
splints and leg pain, and evaluate the 
relationship between any disabilities and 
active duty service.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All appropriate testing 
should be performed.  The examiner should 
offer an opinion as to the following:

a)  Please identify all disabilities of 
the right and left legs; 

b)  Is it at least as likely as not 
(i.e., probability of 50 percent) that 
any disability of the right leg, to 
include shin splints, had its clinical 
onset during the Veteran's period of 
service, or is otherwise related to such 
period of service?   

c)  Is it at least as likely as not 
(i.e., probability of 50 percent) that 
any disability of the left leg, to 
include shin splints, had its clinical 
onset during the Veteran's period of 
service, or is otherwise related to such 
period of service?   

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  

2.  Schedule the Veteran for an 
appropriate examination to assess the 
nature and etiology of her bilateral toe 
disability, and evaluate the relationship 
between any disabilities and active duty 
service.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
appropriate testing should be performed.  
The examiner should offer an opinion as 
to the following:

a)  Please identify all disabilities of 
the toes; 

b)  Is it at least as likely as not 
(i.e., probability of 50 percent) that 
any disability of the toes on the right 
or left foot, had a clinical onset during 
the Veteran's period of service, or is 
otherwise related to such period of 
service?   

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  

3.  Schedule the Veteran for an 
appropriate examination to assess the 
nature and etiology of her sinusitis, and 
evaluate the relationship between any 
disability and active duty service.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All appropriate 
testing should be performed.  The 
examiner should offer an opinion as to 
whether itis at least as likely as not 
(i.e., probability of 50 percent) that 
any sinusitis had its clinical onset 
during the Veteran's period of service, 
or is otherwise related to such period of 
service?   

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  

4.  Schedule the Veteran for an 
appropriate examination to assess the 
nature and etiology of her low back 
disability, and evaluate the relationship 
between any disabilities and active duty 
service.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
appropriate testing should be performed.  
The examiner should offer an opinion as 
to the following:

a)  Please identify all disabilities of 
the low back;

b)  Is it at least as likely as not 
(i.e., probability of 50 percent) that 
any disability of the low back had its 
clinical onset during the Veteran's 
period of service, or is otherwise 
related to such period of service?   

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  

5.  The RO should then readjudicate the 
claims for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran should be furnished 
a supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

No action is required of the Veteran until she is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


